             Case 1:19-cv-00716 Document 1 Filed 07/08/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
                     v.                            )                Civil No.
                                                   )
One Mossberg 590 Shotgun, Serial No. V0757011;     )                JURY TRIAL REQUESTED
                                                   )
One New England Firearms SB1, Serial No: NL357166; )
                                                   )
One Sig Sauer P238, Serial No: 27B343412; and      )
                                                   )
One Ruger LCR, Serial No: 1541-19095, all seized   )
from Melissa A. Moody,                             )
                                                   )
                     Defendants in rem.            )
________________________________________________)

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE UNITED STATES’ POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this Complaint according to Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, and alleges:

                                   NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the captioned defendants in rem pursuant to 18 U.S.C. § 924(d)(1) and 21 U.S.C.

§ 881(a)(6),(11).

                                   JURISDICTION AND VENUE

       The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355(a).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1395 and 1355(b)(1).
             Case 1:19-cv-00716 Document 1 Filed 07/08/19 Page 2 of 6



                                THE DEFENDANTS IN REM

The defendants in rem are the following properties: (1) One Mossberg 590 Shotgun, Serial No.

V0757011; (2) One New England Firearms SB1, Serial No: NL357166; (3) One Sig Sauer P238,

Serial No: 27B343412; (4) One Ruger LCR, Serial No: 1541-19095, all seized from Melissa A.

Moody. The defendants in rem are currently in the custody of the Drug Enforcement

Administration (DEA).

                                            FACTS

       1. Beginning in May 2018, the DEA's Manchester District Office (MDO) started

investigating Jacob S. MacQuarrie (MacQuarrie) for a large scale methamphetamine distribution

enterprise. MacQuarrie was using the dark web 1 and cryptocurrencies 2 to purchase pounds of

methamphetamine, and shipping the drugs to his address. Agents learned that MacQuarrie

possessed multiple firearms and that he had purchased some during the investigation. He was

known to brag that he would “go out with a bang” if law enforcement officers tried to arrest him.

       2. On November 8, 2018, law enforcement officers arrested MacQuarrie and took him

into custody. Officers found cash, narcotics, and a loaded handgun on him. Later that day,

members of the DEA (MDO) executed a federal search and seizure warrant at the residence of

Jacob S. MacQuarrie and his girlfriend, Melissa A. Moody (Moody), 197 Bridge Street

Apartment 4, Manchester, New Hampshire. Agents seized approximately 247.49 grams of

methamphetamine and approximately 60.29 grams of marijuana from the residence, along with

drug paraphernalia. Officers also seized: a drug ledger; $26,960.00 in U.S. Currency; the

defendants in rem, (1) One Mossberg 590 Shotgun, Serial No. V0757011; (2) One New England



1 The “dark web” is part of the internet that is not indexed by search engines.
2 “Cryptocurrencies” are digital assets used as a medium of exchange; they are created with
encryption technologies.
                                                  2
             Case 1:19-cv-00716 Document 1 Filed 07/08/19 Page 3 of 6



Firearms SB1, Serial No: NL357166; (3) One Sig Sauer P238, Serial No: 27B343412; (4) One

Ruger LCR, Serial No: 1541-19095, and two stolen firearms from a safe in the bedroom.

       3. Moody lived at the residence during the entirety of the DEA investigation and was

present for the execution of the search warrant.

       4. On December 6, 2018, a federal grand jury indicted MacQuarrie and charged him with

conspiracy to distribute, possession with intent to distribute, 50 grams or more of

methamphetamine, and possession of a firearm in furtherance of a drug trafficking crime. United

States v. Jacob MacQuarrie, Cr. No. 18-cr-201-JL, DN 1.

                              FIRST CLAIM FOR FORFEITURE
                                    21 U.S.C. § 881(a)(6)

       5. The allegations contained in paragraphs 1-4 of this Verified Complaint for Forfeiture

in Rem are incorporated by reference.

       6. Title 21, U.S.C. § 881(a)(6) subjects to forfeiture “all moneys … or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

or … all proceeds traceable to such an exchange and all moneys … used or intended to be used

to facilitate any violation of” the Controlled Substances Act.

       7. The defendants in rem (1) through (4) are firearms that were furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled Substances

Act, 21 U.S.C. § 801, et seq., or represents proceeds traceable to such exchanges, or money used

or intended to be used to facilitate violations of the Act. As a result, defendants in rem (1)

through (4) are liable for condemnation and forfeiture to the United States for its use in

accordance with 21 U.S.C. § 881(a)(6).




                                                   3
             Case 1:19-cv-00716 Document 1 Filed 07/08/19 Page 4 of 6



                            SECOND CLAIM FOR FORFEITURE
                                  21 U.S.C. § 881(a)(11)

       8. The allegations contained in paragraphs 1 through 7 of this Verified Complaint for

Forfeiture in Rem are incorporated by reference.

       9. Pursuant to 21 U.S.C. § 881(a)(11), “any firearm…used or intended to be used to

facilitate the transportation, sale, receipt, possession, or concealment of property…and any

proceeds traceable to such property.”

       10. The defendant in rem (1) through (4) are firearms involved or used in violation of 21

U.S.C. §§ 846 & 841(b)(1)(A)(viii), and are subject to seizure and forfeiture.

       11. As a result, the defendants in rem (1) through (4) are liable to condemnation and

forfeiture to the United States for its use, in accordance with 21 U.S.C. § 881(a)(11).

                             THIRD CLAIM FOR FORFEITURE
                                   18 U.S.C. § 924(d)(1)

       12. The allegations contained in paragraphs 1 through 11 of this Verified Complaint

for Forfeiture in Rem are incorporated by reference.

       13.     Pursuant to 18 U.S.C. ' 924(c), it shall be unlawful for any person who, during

and in relation to any crime of violence or drug trafficking crime . . . uses or carries a firearm, or

who, in furtherance of any such crime, possesses a firearm. Pursuant to 18 U.S.C. ' 924(d)(1),

any firearm or ammunition involved or used in violation of 18 U.S.C. ' 924(c) shall be subject to

seizure and forfeiture.

       14. By reason of the facts set forth and incorporated here, the defendants in rem (1)

through (4) are firearms liable to condemnation and forfeiture to the United States of America,

pursuant to 18 U.S.C. ' 924(d)(1).




                                                  4
             Case 1:19-cv-00716 Document 1 Filed 07/08/19 Page 5 of 6



       Therefore, the United States requests that:

       (a)    the Clerk of Court issue a Warrant of Arrest in Rem, in the form submitted with

this Verified Complaint, to the Drug Enforcement Administration, commanding them to arrest

the defendants in rem;

       (b)    this matter be scheduled for a jury trial;

       (c)    judgment be entered against the defendants in rem;

       (d)    the defendants in rem be disposed of according to law; and

       (e)    this Court grant the United States its costs and whatever other relief to which it

may be entitled.

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney


Dated: July 8, 2019                                  By: /s/ Robert J. Rabuck
                                                     Robert J. Rabuck
                                                     NH Bar # 2087
                                                     Assistant U.S. Attorney
                                                     District of New Hampshire
                                                     53 Pleasant Street
                                                     Concord, New Hampshire
                                                     603-225-1552
                                                     rob.rabuck@usdoj.gov




                                                 5
             Case 1:19-cv-00716 Document 1 Filed 07/08/19 Page 6 of 6



                                       VERIFICATION

        I, Galen Doud, being duly sworn, depose and say that I am a Special Agent assigned to
the Drug Enforcement Administration, and as such have responsibility for the within action, that
I have read the contents of the foregoing Verified Complaint for Forfeiture in rem and know the
contents therein, and that the same is true to the best of my knowledge, information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.

                                                    /s/ Galen Doud
                                                    Galen Doud


STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK

       Subscribed and sworn to before me this 8th day of July 2019.


                                                    /s/ Francine Doucette Conrad
                                                    Notary Public

       My commission expires: March 27, 2024.




                                                6
          Case 1:19-cv-00716 Document 1-1 Filed 07/08/19 Page 1 of 1




                               Defendants in rem
                                                   )
One Mossberg 590 Shotgun, Serial No. V0757011;     )
                                                   )
One New England Firearms SB1, Serial No: NL357166; )
                                                   )
One Sig Sauer P238, Serial No: 27B343412; and      )
                                                   )
One Ruger LCR, Serial No: 1541-19095, all seized   )
from Melissa A. Moody,                             )
                                                   )
                     Defendants in rem.            )
________________________________________________)
JS 44-A
                                         Case 1:19-cv-00716 Document 1-2 Filed 07/08/19 Page 1 of 2
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
United States of America                                                                                      See attached list.


    (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant                Hillsborough
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
United States Attorney's Office, 53 Pleasant Street, Concord, NH 03301
Robert J. Rabuck, AUSA (603) 225-1552


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                      PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                         Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                              of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                               Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                      Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability        ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                       ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                 ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                               ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                               ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                     ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                              LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY             ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                       Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending         ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                    Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage          ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage          ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                 Leave Act                                                                Act
                                             Medical Malpractice                                      ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                   IMMIGRATION
                                             Employment                 Other:                        ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                    Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from              ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court                Reopened                Another District                   Litigation
                                                                                                                                 (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          21 U.S.C. § 881(a)(6),(11) and 18 U.S.C. § 924(d)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                          Civil forfeiture of firearms
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/08/2019                                                              /s/ Robert J. Rabuck

VIX. JNL CONFLICT                                                                               Does JNL have a conflict presiding on this case?                                    Yes             No

                 Print                               Save As...                                                                                                                       Reset
JS 44 Reverse (Rev. 12/12)      Case 1:19-cv-00716 Document 1-2 Filed 07/08/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
            Case 1:19-cv-00716 Document 1-3 Filed 07/08/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
                     v.                            )                Civil No.
                                                   )
One Mossberg 590 Shotgun, Serial No. V0757011;     )
                                                   )
One New England Firearms SB1, Serial No: NL357166; )
                                                   )
One Sig Sauer P238, Serial No: 27B343412; and      )
                                                   )
One Ruger LCR, Serial No: 1541-19095, all seized   )
from Melissa A. Moody,                             )
                                                   )
                     Defendants in rem.            )
________________________________________________)


               SUMMONS AND WARRANT OF ARREST IN REM
         FOR ISSUANCE BY THE CLERK OF COURT FOR PROPERTY
      WITHIN THE UNITED STATES’ POSSESSION, CUSTODY OR CONTROL
               PURSUANT TO SUPPLEMENTAL RULE G(3)(b)(I)

       To the Drug Enforcement Administration, or any duly authorized Federal Law

Enforcement Officer for the District of New Hampshire:

       Pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims, a Verified Complaint for Forfeiture in Rem has been filed on July 8, 2019, in

the U.S. District Court for the District of New Hampshire, alleging that the following property is

subject to forfeiture to the United States on the following grounds: (1) One Mossberg 590

Shotgun, Serial No. V0757011; (2) One New England Firearms SB1, Serial No: NL357166; (3)

One Sig Sauer P238, Serial No: 27B343412; (4) One Ruger LCR, Serial No: 1541-19095, all

seized from Melissa A. Moody, for violations of 18 U.S.C. § 924(d)(1) and 21 U.S.C.

§ 881(a)(6),(11).
            Case 1:19-cv-00716 Document 1-3 Filed 07/08/19 Page 2 of 3



       YOU ARE, THEREFORE, COMMANDED to seize the captioned defendants in rem,

and use discretion and whatever means appropriate to protect and maintain the property pending

the outcome of this action;

       IT IS FURTHER ORDERED that the Drug Enforcement Agency shall maintain custody

of the defendants in rem until further order of this Court, and shall use his discretion and

whatever means appropriate to protect and maintain said defendants in rem;

       IT IS FURTHER ORDERED that the United States shall serve upon all potential

claimants to the defendants in rem, a copy of this Summons and Warrant of Arrest in rem, and

the Verified Complaint for Forfeiture in Rem, in a manner consistent with the principles of

service of process in an action in rem under Supplemental Rule G and other Supplemental Rules

for Certain Admiralty and Maritime Claims and Title 18, United States Code, Section 983(a);

       IT IS FURTHER ORDERED that a return of this Summons and Warrant of Arrest in rem

shall be promptly made to the Court, identifying the individuals upon whom copies were served

and the manner employed; and

       IT IS FURTHER ORDERED that all persons claiming an interest in or right against the

defendant in rem shall file their Verified Claims within thirty-five (35) days after the date on

which they were sent the Notice of Complaint or the final publication of notice of the filing of

the Complaint, whichever is earlier, or within such additional time as the Court may allow,

pursuant to Title 18, United States Code, Section 983(a)(4) and Rule G(4)(b)(ii)(B) of the

Supplemental Rules for Certain Admiralty and Maritime Claims, and shall serve and file their

Answers to the Complaint within twenty-one (21) days after the filing of their Verified Claims,

pursuant to Rule G(4)(b)(ii)( C) of the Supplemental Rules for Certain Admiralty and Maritime

Claims, with the Office of the Clerk, United States District Court for the District of New



                                                  2
           Case 1:19-cv-00716 Document 1-3 Filed 07/08/19 Page 3 of 3



Hampshire, with a copy sent to Assistant United States Attorney Robert J. Rabuck, United States

Attorney's Office, District of New Hampshire, 53 Pleasant Street, Concord, NH 03301.

Dated:
                                            ______________________________________
                                            DANIEL J. LYNCH, CLERK




                                               3
